United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3611
                                     ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Troy Fairbanks,                        *
                                       *
            Defendant - Appellant.     * [PUBLISHED]
                                  ___________

                            Submitted: May 1, 1998
                                Filed: May 21, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        Troy Fairbanks appeals from the 210-month sentence imposed by the district
court1 after he pleaded guilty to drug charges. The government has moved to dismiss
Fairbanks&s appeal, correctly noting that Fairbanks waived his right to appeal his
sentence in the plea agreement. Fairbanks argues that he should not be bound by his
promise because the government breached the plea agreement. Because Fairbanks
failed to raise the government's alleged breach at sentencing, we decline to address this


      1
       The Honorable Richard H. Battey, Chief Judge, United States District Court for
the District of South Dakota.
argument. See United States v. Wullschleger, No. 96-3957, 1997 WL 337554, at *1
(8th Cir. June 20, 1997) (unpublished) (declining to consider similar argument where
appellant did not raise government's alleged breach of plea agreement at sentencing).
We therefore specifically enforce Fairbanks&s promise against him by granting the
government&s motion to dismiss. See United States v. His Law, 85 F.3d 379, 379 (8th
Cir. 1996).

      The appeal is dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-